Name: Commission Implementing Regulation (EU) NoÃ 50/2014 of 20Ã January 2014 amending Implementing Regulation (EU) NoÃ 170/2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  information technology and data processing;  European construction;  agricultural structures and production;  Europe
 Date Published: nan

 21.1.2014 EN Official Journal of the European Union L 16/11 COMMISSION IMPLEMENTING REGULATION (EU) No 50/2014 of 20 January 2014 amending Implementing Regulation (EU) No 170/2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, Having regard to the Act of Accession of Croatia, and in particular Articles 41 and 16 thereof in conjunction with point 4 of Section 3(a) of Annex IV thereto, Whereas: (1) Commission Implementing Regulation (EU) No 170/2013 (1) lays down transitional measures in the sugar sector by reason of the accession of Croatia to the Union. Section 2 of Chapter II of that Regulation deals with the determination and elimination of surplus quantities of sugar present in Croatia at the date of its accession. In particular it sets deadlines for the determination of the surplus sugar quantities, for their elimination and for the proofs of elimination to be provided by identified operators in Croatia. It also fixes reference periods to be used in the calculation of charges for Croatia if surplus sugar quantities are not eliminated. (2) Due to the time required for thorough analysis of the information communicated by Croatia and discussion with that Member State and in order to ensure correct application of Chapter II, Section 2 of Implementing Regulation (EU) No 170/2013, it is necessary to extend the deadlines set out in that Implementing Regulation as far as they concern the determination of surplus quantities of sugar. (3) Implementing Regulation (EU) No 170/2013 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 170/2013 is amended as follows: (1) in Article 7(1), 31 January 2014 is replaced by 30 September 2014; (2) in Article 9(1), 31 October 2014 is replaced by 30 June 2015; (3) Article 10 is amended as follows: (a) 31 October 2014 is replaced by 30 June 2015; (b) 30 June 2015 is replaced by 29 February 2016; (4) Article 11 is amended as follows: (a) in paragraph 1, 31 January 2015 is replaced by 30 September 2015; (b) in the fourth subparagraph of paragraph 2, 31 October 2014 is replaced by 30 June 2015; (5) Article 12 is amended as follows: (a) in paragraph 1, 28 February 2015 is replaced by 31 October 2015; (b) paragraph 2 is amended as follows: (i) in the first subparagraph, 31 October 2014 is replaced by 30 June 2015; (ii) in the second subparagraph, 30 June 2015 is replaced by 29 February 2016; (iii) in the third subparagraph, 30 April 2015 is replaced by 31 December 2015. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) Commission Implementing Regulation (EU) No 170/2013 of 25 February 2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia (OJ L 55, 27.2.2013, p. 1).